DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 15 and 16 are objected to because of the following informalities:  
Regarding claim 1; claim 1 recites the limitations “the first captured image being an observation target that emits the fluorescence when irradiated with the excitation light in a second wavelength band that is different from the light in the first wavelength band and being input from the outside, and the second captured image being input from the outside;” It seems that the first captured image and the second captured image is switched in this limitation because the claim previously recited “generate an output image by combining a first captured image obtained by capturing light from an observation target irradiated with light in a first wavelength band and a second captured image obtained by capturing fluorescence from the observation target irradiated with excitation light, with corresponding pixels.”
Regarding claims 15 and 16, claims 15 and 16 are objected because claims 15 and 16 recite limitations similar to the limitations, in question, discussed above.
Appropriate correction(s) is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, claim 1 recites “the first captured image being an observation target that emits the fluorescence when irradiated with the excitation light in a second wavelength band that is different from the light in the first wavelength band and being input from the outside, and the second captured image being input from the outside.” It is unclear in the first instance that the phrase “ being input from the outside “ occurs what is being input from outside and from outside of what? It is unclear in the second instance that the phrase “ being inputted from the outside “ occurs from outside of what the second captured image is being inputted?
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 15 and 16 are rejected under 35 U.S.C. 102(a) (1) and  under 35 U.S.C. 102(a) (2) as being anticipated by Shida et al. (US20140301617A1), hereinafter referred to as Shida.
Regarding claim 1, Shida discloses medical image processing device comprising
an image processor (See FIGS. 5 and 11) configured to:
generate an output image by combining a first captured image obtained by capturing light from an observation target irradiated with light in a first wavelength band and a second captured image obtained by capturing fluorescence from the observation target irradiated with excitation light, with corresponding pixels, the first captured image being an observation target that emits the fluorescence when irradiated with the excitation light in a second wavelength band that is different from the light in the first wavelength band and being input from the outside, and the second captured image being input from the outside (See FIGS. 4, 5 and 11);
output a brightness signal value of a target pixel to be generated in the output image, as either a brightness signal value of a first corresponding pixel corresponding to the target pixel in the first captured image or a brightness signal value of a second corresponding pixel corresponding to the target pixel in the second captured image (See FIGS. 4, 5 and 11); and
output a color difference signal value of the target pixel in the output image as a value generated by using the brightness signal value of the second corresponding pixel (See FIG. 4, 5 and 11)
Regarding claim 15, Shida discloses medical observation system comprising:
a light source configured to emit either light in a first wavelength band or excitation light in a second wavelength band different from the light in the first wavelength band (See FIGS. 45 and 11);
an imager configured to generate a first captured image by capturing light from an observation target irradiated with the light in the first wavelength band and generates a second captured image by capturing the fluorescence from the observation target irradiated with the excitation light, the first captured image being the observation target that emits the fluorescence when irradiated with the excitation light (See FIGS. 5 and 11); and
an image processor (See FIGS. 5 and 11);configured to
generate an output image by combining the first captured image and the second captured image with corresponding pixels, output a brightness signal value of a target pixel to be generated in the output image, as either a brightness signal value of a first corresponding pixel corresponding to the target pixel in the first captured image or a brightness signal value of a second corresponding pixel corresponding to the target pixel in the second captured image, and
output a color difference signal value of the target pixel in the output image as a value generated by using the brightness signal value of the second corresponding pixel (See FIGS. 4, 5 and 11).
Regarding claim 16, Shida discloses image processing method comprising:
acquiring a first captured image obtained by capturing light from an observation target irradiated with light in a first wavelength band and a second captured image obtained by capturing fluorescence from the observation target irradiated with excitation light, the first captured image being an observation target that emits the fluorescence when irradiated with the excitation light in a second wavelength band that is different from the light in the first wavelength band (See FIGS. 4, 5 and 11).;
when an output image is generated by combining the first captured image and the second captured image with corresponding pixels, outputting a brightness signal value of a target pixel to be generated in the output image, as either a brightness signal value of a first corresponding pixel corresponding to the target pixel in the first captured image or a brightness signal value of a second corresponding pixel corresponding to the target pixel in the second captured image  (See FIGS. 4, 5 and 11).; and
outputting a color difference signal value of the target pixel in the output image as a value generated by using the brightness signal value of the second corresponding pixel  (See FIGS. 4, 5 and 11).

Allowable Subject Matter

Claims 2-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form to include all of the limitations of the base claim and any intervening claims and to overcome all pending rejections and all pending objections set forth in this Office action.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO S LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FABIO S LIMA/Primary Examiner, Art Unit 2486